Title: John Adams to Abigail Adams, 13 November 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Boston Novr. 13. 1779

I have just sent Mr. Thaxter, Johnny and Stephens with the Things on Board. I shall go with Charles at four O Clock. It is now three. Have seen the Captain, and the Navy Board &c.
It is proposed to sail tomorrow. Perhaps however, it may not be till next day. Mr. Dana will come on board at Nine tomorrow.
Mr. Hancock has sent me a Card, to invite me to go on board with him in the Castle Barge.—Dont make many Words of this.
Your Aunt has given me a Barrell of Cramberries. I shall make a good Use of them, I hope.
Let me intreat you, to keep up your Spirits and throw off Cares as much as possible. Love to Nabby and Thommy. We shall yet be happy, I hope and pray, and I dont doubt it. I shall have Vexations enough, as usual. You will have Anxiety and Tenderness enough as usual. Pray strive, not to have too much. I will write, by every Opportunity I can get.

Yours, ever, ever yours,
John Adams

